Title: From Benjamin Franklin to Samuel Ward, 13 January 1772
From: Franklin, Benjamin
To: Ward, Samuel


Dear Sir,
London, Jan. 13. 1772
I thank you for recommending Mr. Marchant to me. I have had the Pleasure of a good deal of his Company in Scotland, and shall do every thing in my Power to serve him.
I condole with you on the Loss of your amiable Partner. It must be a heavy one and hard to bear. I hope you will find Comfort in your Children. With great Esteem, I am, Dear Sir, Your most obedient humble Servant
B F.
Mr Ward, Govr
